Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing [ING LETTERHEAD] December 22, 2006 EDGAR United States Securities and Exchange Commission Division of Investment Management Office of Insurance Products 100 F. Street, N.E. Washington, D.C. 20549 Re: ReliaStar Life Insurance Company of New York File No.: 333-86352 FORM RW Dear Commissioners: On April 16, 2002, we filed an initial registration statement on form S-1 (Accession No. 0000837276-02-000098). The registration statement never became effective and we sold no securities in connection with the offering.
